 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
      LAURIE MUNNING,
 9
                                                              NO. C19-1810RSL
                           Plaintiff,
10                  v.                                        ORDER DENYING MOTION FOR
11
                                                              RELIEF FROM PRO HAC VICE
      NORDSTROM, INC., et al.,                                REQUIREMENTS
12                         Defendants.
13

14

15
            This matter comes before the Court on “Defendant Nordstrom, Inc.’s Motion to Waive

16
     Physical [Office] Requirement for Counsel Supporting the Application of P. Craig Cardon and

17
     Jay T. Ramsey to Appear Pro Hac Vice.” Dkt. # 10. The motion is DENIED. As is the norm in

18
     this district, counsel who are not admitted to practice before the Court must obtain permission to

19
     participate in the case, and their application must be supported by an attorney who both is

20
     admitted to the bar of this court and has a physical office within the geographic boundaries of

21
     the Western District of Washington. See State of Washington v. Trump, C17-0141JLR; LCR

22
     83.1(d)(2). Although Robert J. Guite is a member of the Washington State Bar Association and

23
     therefore need not seek permission to appear before the Court (LCR 83.1(d)(1)), he does not

24
     maintain a physical office is this district and may not act as local counsel for others under LCR

25
     83.1(d)(2). The Court declines to waive the requirements of LCR 83.1(d).

26
     //
27

28
     ORDER DENYING MOTION FOR RELIEF
     FROM PRO HAC VICE REQUIREMENTS - 1
 1        Dated this 6th day of December, 2019.
 2                                         A
 3                                         Robert S. Lasnik
                                           United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER DENYING MOTION FOR RELIEF
     FROM PRO HAC VICE REQUIREMENTS - 2
